FILED

JUN 29 ZG‘.?

UNITED STATES DISTRICT COURT C|erk, U.S. Distnci & Bankruptcy

F@R THE DISTRICT 0F C@LUMBIA courts for me msmcr or columbia
ROBERT E. PARKER, et al., )
)
Plaintiffs, )
)
v_ ) Civil Action No.

) 11 1199
SECRETARY OF THE U.S. )
TREASURY, et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs’ applications to proceed in
forma pauperis and pro se civil complaint. The court will grant the applications, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calz'fano, 75 F.R.D. 497, 498 (D.D.C. 1977).

According to plaintiffs, officials of the Intemal Revenue Service, among others, have
failed to pursue taxes owed by politicians, corporate executives and judges, and have refused to
act upon the evidence of bribery plaintiffs have uncovered. Plaintiff Robert Parl